Citation Nr: 0917883	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-13 864	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than November 1999 
for the award of VA pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran reports having served in the United States Marine 
Corps from August 1974 to September 1976.  This service is 
not verified in his claims file, however, and the Veteran has 
not responded to requests for copies of his separation 
documents.

The Veteran presented sworn testimony during a hearing on 
appeal held in Washington DC, before the undersigned Veterans 
Law Judge in February 2009.  A transcript of the hearing has 
been incorporated into his claims file and reviewed in 
connection with this decision.


FINDING OF FACT

The evidence of record does not show that the Veteran was 
permanently and totally disabled prior to November 1999.  


CONCLUSION OF LAW

An effective date earlier than November 18, 1999, is not 
warranted.  38 U.S.C.A. §§ 1502, 1503, 1521, 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.157(b), 3.321(b)(2), 3.400, 4.17 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the Veteran was informed of these elements 
with regard to his claim for pension benefits in a letter of 
April 2004, prior to the initial adjudication of his claim 
for pension.  He was provided with the substance of the 
regulations governing the adjudication of claims involving 
unemployability, pension, and effective dates in the March 
2005 Statement of the Case.

The Veteran's pertinent VA medical records, and VA medical 
examinations have been obtained in support of his claim.  
Additionally, the Veteran has submitted annotated copies of 
VA medical records.  He and his representative have presented 
relevant written argument in support of his claims.  Lastly, 
the Veteran presented sworn testimony during a hearing on 
appeal in February 2009.  We are satisfied that all relevant 
and obtainable evidence pertaining to the issues decided 
herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran contends that his VA pension benefits should be 
paid back to the date when he first submitted an application 
for pension, in March 1996.  He asserts he has been 
unemployable due to various health problems for many years, 
but acknowledges he had no entitlement to pension benefits 
prior to his application for them.

Disability pension will be paid to each Veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521.  All Veterans who are basically eligible and who are 
unable to secure and follow a substantially gainful 
occupation by reason of disabilities which are likely to be 
permanent shall be rated as permanently and totally disabled.  
38 C.F.R. § 4.17.  Where the evidence of record establishes 
that an applicant for pension who is basically eligible fails 
to meet the disability requirements based on the percentage 
standards set forth at 38 C.F.R. § 4.16 but is found to be 
unemployable by reason of his disabilities, age, occupational 
background and other related factors, a permanent and total 
disability rating for pension purposes may be authorized.  
38 C.F.R. § 3.321(b)(2).

Governing regulation provides that the effective date of an 
award of disability pension may not be effective prior to the 
date entitlement arose.  38 C.F.R. § 3.400(b).  The effective 
date of awards based upon reopened claims will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).  Once a formal 
claim for pension has been denied for the reason that the 
disability was not shown to be permanently and totally 
disabling, the report of hospitalization or outpatient 
treatment by the VA will be accepted as an informal claim to 
reopen the previously-denied pension claim.  In this 
situation, the date of the VA medical record will be accepted 
as the date of receipt of the claim.  38 C.F.R. § 3.157(b).

In this case, the Veteran filed a claim for entitlement to VA 
pension benefits in March 1996.  The claim was denied in May 
1996, on the basis that the evidence of record did not show 
the Veteran was precluded from holding a job by disability.  
In making this decision, the RO reviewed the Veteran's recent 
VA medical records, and reports of VA medical examinations, 
including a general medical examination, a specialized 
cardiologic examination, a gastrointestinal examination, a 
pulmonary examination, a podiatric examination, and a 
psychiatric examination.  All together, these medical records 
yielded diagnoses of "no heart disease," normal upper 
gastrointestinal tract, mild anemia, chronic 
sternocostochondritis, "no psychiatric diagnosis," 
bilateral calcaneal spurs, degenerative arthritis of the 
right big toe, and bilateral pes planus.  Additionally, the 
records reveal findings of normal carriage, posture, gait, 
build and nutrition; normal skin, sinuses, ears; grossly 
normal endocrine system; normal genitourinary system; normal 
personality; and intact judgment and arithmetic abilities.  
Testing conducted in conjunction with the April 1996 VA 
examinations revealed a normal chest X-ray, normal pulmonary 
function tests, normal upper GI series, normal neurologic 
system, and electrocardiogram which revealed marked sinus 
bradycardia.  Additionally, an April 1996 sinus X-ray series 
was interpreted as normal.  An electromyograph study in March 
1996 showed mild radiculopathy in the Veteran's cervical 
spine.

As a VA domiciliary resident in 1995 and 1996, the Veteran 
was encouraged upon several occasions to pursue gainful 
employment.  In this vein, a vocational rehabilitation 
specialist evaluated him in September 1995 and noted that 
"to date [patient] has been unwilling to perform work in any 
capacity claiming medical issues."  Other notations in his 
file reflect that he was given multiple opportunities for 
part-time work and vocational growth opportunities within the 
VA but did not take advantage of them, asserting his lack of 
stamina and physical complaints.  The report of a January 
1996 psychiatric evaluation, conducted for the purpose of 
determining whether the Veteran was employable, contains the 
conclusion that the psychiatrist could see no psychiatric 
reason why the Veteran could not work, and noted that the 
Veteran may have been malingering.

Records dated between the 1996 denial of pension and the 1999 
award of pension do not contain any information which is 
directly related to the Veteran's employability.  Although he 
was not evaluated again by vocational rehabilitation experts 
during this time period, he continued to seek VA medical 
care.  It appears that he had to leave the VA domiciliary due 
to his refusal to perform even light work, such as delivering 
mail.  A July 1997 mental health record reflects a dual 
diagnosis of depression and somatization disorder.  It was 
noted that the Veteran was very proficient with medical 
terminology.  An X-ray study in October 1997 was interpreted 
as showing mild chronic obstructive pulmonary disease.  He 
underwent extensive testing with regard to his complaints of 
chest pain, but no cardiac diagnosis was reached, other than 
unexplained chest pain, or angina.  In late 1997, the 
neurology service evaluated him for multiple sclerosis, but 
by early 1998, attributed his symptoms of persistent fatigue, 
accompanied by various paresthesias, to sleep apnea instead.

The Veteran was diagnosed with fibromyalgia in 1998, based 
upon his subjective complaints and after his physicians ruled 
out other causes for his reported symptoms.  A biopsy of his 
left shoulder muscle taken in September 1999 was interpreted 
by the Armed Forces Institute of Pathology as unremarkable, 
with no abnormalities, and no signs of myositis or myopathy.  
The fibromyalgia diagnosis has been continued in his VA 
treatment records since that time.  Additional diagnoses 
added to his medical records during the time period between 
1996 and 1999 include angina, reflux disease, diverticulosis, 
obesity, and high blood pressure.  In April 1999, a primary 
care medical record generated by the Washington DC VA medical 
center reflects that the Veteran's attitude toward his 
disabilities was hindering him and that he was advised to re-
connect with the VA's social work service and the vocational 
rehabilitation office at the Martinsburg VA medical center.  
Review of contemporaneous and subsequent records from 
Martinsburg does not show that he made any such attempts, 
however.

Review of the December 2007 rating decision which granted an 
effective date of November 18, 1999, for the award of pension 
benefits, does not reveal why this particular date was 
selected.  According to the decision, "the schedular 
criteria for entitlement to nonservice-connected disability 
pension was met on November 18, 1999."  However, reference 
to the Veteran's medical records reveals a rheumatology 
progress note which bears this date.  The note reflects only 
a diffuse muscle ache of unknown etiology, with no other 
abnormal findings.  The physician's assessment was "Patient 
still clinically unchanged now."  There is no indication in 
this note that the Veteran is unemployable or indeed, that 
his health had worsened as of that point in time.  

Review of the April 2004 rating decision which granted 
pension benefits, shows that in 2004, the RO considered his 
most significant disability to be renal insufficiency with 
hypertension, which was considered to be 60 percent 
disabling.  However, review of the Veteran's medical records 
dated prior to April 2004 does not reveal a formal diagnosis 
of renal insufficiency at all.  An October 2003 urinalysis 
shows a blood, urea, nitrate (BUN) test result to have been 
within normal limits.  Furthermore, although the Veteran was 
prescribed medication for control of his blood pressure and 
the contemporaneous medical records show that he was unable 
to take it regularly, his blood pressure measurements at the 
time (136/80 in April 2004) did not support a disability 
rating under the VA's rating schedule of greater than 
10 percent.  (See Diagnostic Codes 7101 and 7502)  
Additionally, the RO considered a disability described as 
"cellulitis of the left lower extremity" to be 10 percent 
disabling despite the medical evidence of record which showed 
that the Veteran had experienced a single episode of 
cellulitis in 2001, which had resolved following treatment 
without residual disability or recurrence.  

In the December 2007 rating decision which granted an 
effective date of November 18, 1999, for the award of pension 
benefits, the RO apparently simply carried these disability 
percentages over from the 2004 decision, without reference to 
whether the Veteran actually had these disabilities in 1999.  
There is no indication whatsoever that the Veteran had kidney 
disease causing renal insufficiency in 1999, and the episode 
of cellulitis had not yet occurred in 1999.  Perhaps most 
importantly, there is no indication in the record that the 
Veteran was considered to have been unemployable in 1999 on 
account of his physical disabilities.  As discussed above, 
the November 1999 record identified in the rating decision 
hardly supports the conclusion that the Veteran was 
unemployable at that time.  

The Board is cognizant of the Veteran's sincerely-expressed 
belief that he has been unable to work and totally disabled 
for many years.  However, we note that he carries a diagnosis 
of somatization disorder, which, by its very nature, is 
consistent with this assertion, but does not tend to lend any 
objective credibility to his belief.  Furthermore, since he 
is not a medical expert, he is not competent to express an 
authoritative opinion on the matter.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In conclusion, the Board holds that the evidence of record 
does not support a finding that the Veteran was permanently 
and totally disabled prior to November 1999.  As such, an 
earlier effective date for the award of VA pension benefits 
prior to the current effective date of November 1999 is not 
warranted.  The preponderance of the evidence is against the 
Veteran's claim and the appeal must be denied.


ORDER

An effective date earlier than November 1999 for the award of 
VA pension benefits is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


